IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41448
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BARRY WAYNE GUY,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-99-CR-226-1
                       --------------------
                         October 23, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Barry Wayne Guy (“Guy”)

on appeal has requested leave to withdraw as counsel and filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Guy filed a response.   Pursuant this court’s order, counsel filed

a supplemental letter brief.   Guy filed a response to this brief

as well.

     Our independent review of the briefs, responses, and the

record discloses no nonfrivolous issues.    Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41448
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5th

Cir. R. 42.2.